                                      United States Bankruptcy Court
                                           District of Oregon
In re:                                                                                  Case No. 19-34107-tmb
Body By Pastrami, LLC                                                                   Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0979-3           User: Admin.                 Page 1 of 2                   Date Rcvd: Nov 06, 2019
                               Form ID: 309F                Total Noticed: 62

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 08, 2019.
db              Body By Pastrami, LLC,     1038 SE Harvey Milk Street,     Portland, OR 97205
smg            +Dept of Justice,    Division of Child Support,     Attn: Bankruptcy Unit,      POB 14670,
                 Salem, OR 97309-5013
smg            +US Attorney General,     Department of Justice,    10th & Constitution NW,
                 Washington, DC 20530-0001
102028358      +AAA Engineering LLC,     10824 SE Oak Street #118,     Portland, OR 97222-6694
102028359      +Alexis Foods,    215 SE Stark Street,     Portland, OR 97214-1021
102028360      +Aloha Juice Co.,    PO Box 2086,    Clackamas, OR 97015-2086
102028361      +American Express,    4315 SOUTH 2700 WEST,     Salt Lake City, UT 84184-0002
102028362     #+Ann Edwards,    18020 SE 370th,    Sandy, OR 97055-7390
102028363       Ann Sacks,    1531 SW Morrison St,    Portland, OR 97205
102028364      +Apollo Drain,    853 NE Harlow Rd.,    Troutdale, OR 97060-9511
102028365      +Atlas,    17535 63rd Ave.,    Lake Oswego, OR 97035-5209
102028366      +Awesome Distribution,     4760 N. Depauw,    Portland, OR 97203-4541
102028367   ++++BARRY LOETHER,    8650 NE TRAILWALK DR,     BEAVERTON OR 97006-4819
               (address filed with court: Barry Loether,       20700 NE Trailwalk Dr.,    #B308,
                 Beaverton, OR 97006)
102028368      +Beaverton Foods, Inc.,     7100 NE Century Blvd.,     Hillsboro, OR 97124-8570
102028369      +Brent Douglas,    The Drake,    PO Box 10005,    Portland, OR 97296-0005
102028370      +Cascade Sharpening, LLC,     17912 NE 191st Circle,     Brush Prairie, WA 98606-8604
102028371       City of Portland,    664 N Tillamook Street,     Portland, OR 97227
102028372     #+Clyde Hotel Building LLC,     1532 SW MORRISON ST #1000,     Portland, OR 97205-1942
102028373      +Coker Family Trust,     c/o T. Kevin Cooker Weston Wear Inc,     389 Oyster Point Blvd Suite 8,
                 South San Francisco, CA 94080-1951
102028374      +David Abel,    726 NW 11th Ave. Apt. 510,     Portland, OR 97209-3239
102028375      +Duane E. Bietz,    1221 SW 10th Avenue,     Unit 901,    Portland, OR 97205-2445
102028377       George Goodstein,    1336 SE Ankeny Street,     Portland, OR 97214
102028378      +Glory Bee,    PO Box 35142,    Seattle, WA 98124-5142
102028379      +Hilltop Refrigeration,     1215 Kleppe Lane. #1,    Sparks, NV 89431-6494
102028380      +J. Rion Bourgeois,    PO Box 1264,    Canby, OR 97013-1264
102028381      +Jack Barron,    1192 Angelina St,    Austin, TX 78702-2033
102028382      +Jamie Opanangaia,    3647 SE Ogden,    Portland, OR 97202-8366
102028383      +Joseph Anthony,    25 NW 23rd Pl.,    Portland, OR 97210-5580
102028384     #+Ken Edwards,    18020 SE 370th,    Sandy, OR 97055-7390
102028386      +Kenneth Gordon,    3908 N. Concord Ave.,     Portland, OR 97227-1012
102028387      +Kenneth Gordon,    3908 N. Conord Ave.,     Portland, OR 97227-1012
102028388      +Kim Webster,    7225 N. Seward,    Portland, OR 97217-5841
102028389      +Leland Waltluck,    PO Box 4828,    Portland, OR 97208-4828
102028390      +Metropolitan Services,     PO Box 13321,    Portland, OR 97213-0321
102028391      +Michael Goldman,    PO Box 11267,    Portland, OR 97211-0267
102028392      +Montrose Distributing,     PO Box 12026,    Portland, OR 97212-0026
102028393      +Natasha Figueroa,    30 Fordyce Lane,     Saint Louis, MO 63124-1354
102028397     ++PACIFICORP,    ATTN BANKRUPTCY,    PO BOX 25308,    SALT LAKE CITY UT 84125-0308
               (address filed with court: Pacific Power,       PO Box 2600,    Portland, OR 97256)
102028395      +Pacific Coast Accounting,     4038 N. Interstate Ave.,     Portland, OR 97227-1071
102028396      +Pacific Dry Goods,    PO Box 6596,    Portland, OR 97228-6596
102028398      +Performance Food Group, Inc.,     19606 NE San Rafael,     Portland, OR 97230-7449
102028400      +Portland General Electric,     PO Box 4438,    Portland, OR 97208-4438
102028401      +Portland Roasting,    940 SE 7th Ave.,     Portland, OR 97214-2302
102028402      +River City NW Mechanical,     5200 Meadows,    Suite B-135,    Lake Oswego, OR 97035-2269
102028403       Robert Sacks,    1531 SW Morrison St,     Portland, OR 97205
102028404      +S.P. Wholesale Meat Company,     2331 NW 23rd Avenue,     Portland, OR 97210-2123
102028405      +Sage Laundry,    16505 NW Bethany Court,     Beaverton, OR 97006-6014
102028406      +Sanderson Fire Protection,     1101 SE Third Ave.,     Portland, OR 97214-3343
102028407      +Sheila Golfman,    1915 SW Dewitt St.,     Portland, OR 97239-2029
102028408      +Shopkeep,    7th Floor,    460 Park Avenue South,     New York, NY 10016-7559
102028409      +Soda Express,    PO Box 1197,    Tualatin, OR 97062-1197
102028411      +Stark Ackerman,    1915 SW Dewitt St,     Portland, OR 97239-2029
102028412       Team Electric,    9400 SW Clackamas Rd.,     Clackamas, OR 97015
102028413      +The Coker-Weston Family Trust,     c/o T. Keven Coker-Weston,     389 Oyster Point Blvd. Suite 8,
                 South San Francisco, CA 94080-1951
102028415      +Winky Wheeler,    3647 SE Ogden,    Portland, OR 97202-8366

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: nhenderson@portlaw.com Nov 07 2019 02:22:35     NICHOLAS J HENDERSON,
                 Motschenbacher & Blattner, LLP,   117 SW Taylor Street,   Ste 300,   Portland, OR 97204
smg             E-mail/Text: cio.bncmail@irs.gov Nov 07 2019 02:22:50     IRS,   IRS,   PO Box 7346,
                 Philadelphia, PA 19101-7346
smg             E-mail/Text: bankruptcy.revenue@oregon.gov Nov 07 2019 02:22:38     ODR Bkcy,
                 955 Center NE #353,   Salem, OR 97301-2555
smg            +E-mail/Text: usaor.bankruptcy@usdoj.gov Nov 07 2019 02:23:21     US Attorney,   US Attorney,
                 1000 SW 3rd Ave #600,   Portland, OR 97204-2936
ust            +E-mail/Text: ustpregion18.pl.ecf@usdoj.gov Nov 07 2019 02:22:56     US Trustee, Portland,
                 620 SW Main St #213,   Portland, OR 97205-3026



                              Case 19-34107-tmb11         Doc 21     Filed 11/08/19
District/off: 0979-3                  User: Admin.                       Page 2 of 2                          Date Rcvd: Nov 06, 2019
                                      Form ID: 309F                      Total Noticed: 62


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
102028394      +E-mail/Text: bankruptcy@ondeck.com Nov 07 2019 02:23:30      On Deck Capital, Inc.,
                 1400 Broadway,   25th Floor,   New York, NY 10018-5225
102028414      +E-mail/Text: deannac@wcnx.org Nov 07 2019 02:22:57      Waste Connections,
                 12115 NE 99th St #1830,   Vancouver, WA 98682-2329
                                                                                             TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
102028385         Ken Edwards,    18020 SE 370th,   69900
102028399         Portland Beverage,    1606 NE Lombard Pl.,   NJ 07211
intp*            +Kenneth Gordon,    3908 N Concord Ave,   Portland, OR 97227-1012
102028376      ##+Eunice Bietz,    1221 SW 10th Ave. Unit 901,   Portland, OR 97205-2445
102028410      ##+SSP America Inc,    Attn: Legal Dept,   19465 Deerfield Ave Suite 105,
                   Lansdowne, VA 20176-1702
                                                                                                                    TOTALS: 2, * 1, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 6, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                    Case 19-34107-tmb11                 Doc 21       Filed 11/08/19
 Information to identify the case:
 Debtor
                Body By Pastrami, LLC                                                      EIN:   20−8576462
                Name

 United States Bankruptcy Court     District of Oregon                                      Date case filed for chapter:       11      11/6/19

 Case number:       19−34107−tmb11

Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       Body By Pastrami, LLC


  2. All other names used in the dba Kenny & Zukes Delicatessen, dba Kenny & Zuke's Bagelworks, dba Kenny & Zuke's
     last 8 years                Sandwichworks, fdba Kenny & Zuke's Bagelworks Bar, fdba Kenny & Zuke's Deli Bar


  3. Address                                  1038 SE Harvey Milk Street
                                              Portland, OR 97205

                                              NICHOLAS J HENDERSON
                                              Motschenbacher & Blattner, LLP
  4. Debtor's attorney                        117 SW Taylor Street                                        Contact phone 503−417−0500
      Name and address
                                              Ste 300
                                              Portland, OR 97204

  5. Bankruptcy clerk's office
      Documents in this case may be filed                                                                 Office Hours 9:00 a.m. − 4:30 p.m.
      at this address.                        1050 SW 6th Ave. #700
      You may inspect all records filed in    Portland, OR 97204
      this case at this office or online at                                                               Contact phone 503−326−1500
      www.pacer.gov.


  6. Meeting of creditors
      The debtor's representative, as       December 13, 2019 at 01:30 PM                                 Location:
      specified in Bankruptcy rule 9001(5),
      must attend the meeting to be         The meeting may be continued or adjourned to a later
      questioned under oath.                date. If so, the date will be on the court docket. Photo ID
                                                                                                          US Trustee's Office, 620 SW Main St
      Creditors may attend, but are not     is required.                                                  Rm 223, Portland, OR 97205
      required to do so.

                                                                                                           For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1




                                      Case 19-34107-tmb11                      Doc 21           Filed 11/08/19
Debtor Body By Pastrami, LLC                                                                                           Case number 19−34107−tmb11


  7. Proof of claim deadline                  Deadline for filing proof of claim: 1/15/20 For a governmental unit: See Fed. Rule Bankr.
                                              Proc. 3002(c)(1)

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be completed
                                              and filed at https://www.orb.uscourts.gov or any bankruptcy clerk's office. Please file proof of claim
                                              electronically at https://www.orb.uscourts.gov. No password or login required.

                                              Your claim will be allowed in the amount scheduled unless:

                                                      • you
                                                        your claim is designated as disputed, contingent, or unliquidated;
                                                      • you file a proof of claim in a different amount; or
                                                      •     receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.   Deadline for filing the complaint:            2/11/20


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of Debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.


                                              Court information is available at https://www.orb.uscourts.gov. For account numbers, etc. contact the
  12. Court Information and
      Legal Advice
                                              debtor's attorney. Contact your own attorney with other questions and to protect your rights. The clerk's
                                              office staff is forbidden by law from giving legal advice.




Official Form 309F (For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                            page 2




                                     Case 19-34107-tmb11                        Doc 21           Filed 11/08/19
